Name: Commission Regulation (EEC) No 2363/89 of 1 August 1989 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 8 . 89 Official Journal of the European Communities No L 223/5 COMMISSION REGULATION (EEC) No 2363/89 of 1 August 1989 on the supply of various lots of skimmed-milk powder as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules ior the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management ^) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 6 594 tonnes of skimmed-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in - the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 August 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 172, 20. 6; 1989, p. 1 . 0 OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 223/6 Official Journal of the European Communities 2. 8 . 89 ANNEX I LOT A 1 . Operation No (') : 369/89  Commission Decision of 16. 3 . 1988 2. Programme : 1988 3. Recipient : CICR, 17 avenue de la Paix, CH-1211 Geneva ; telex 22269 CICR CH 4. Representative of the recipient (3) : Delegalo do ComitÃ © Internacional da Cruz Vermelha, Traversa de Jo5o Seca n? 14, C.P. 2501 , Luanda, Republica Popular de Angola ; tel. 93382/92225, telex 3353 CICV AN 5. Place or country of destination : Angola 6. Product to be mobilized : vitaminized skimmed-milk powder (A + D) 7. Characteristics and quality of the goods (2) (6) (8) (") : see OJ No C 216, 14. 8 . 1987, p. 4 (I.l.B.l to I.1.B.3) 8 . Total , quantity : 20 tonnes , 9 . Number of lots : one 10. Packaging and marking : 25 kg see OJ No C 216, 14. 8 . 1987, pp. 4 and 5 (I.1.B.4 arid I.l.B.4.2) Supplementary markings on the packaging : see Annex II and see OJ No C 216, 14. 8 . 1987, p . 6 (1.1 .B.5) 11 . Method of mobilization : the Community market 12. Stage of supply : port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient : Lobito 15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20 to 30. 9 . 1989 18. Deadline for the supply : 7. 11 . 1989 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 21 . 8 . 1989 at 12 noon 21 . In the case of a second -invitation to tender : (a) deadline for the submission of tenders : 4. 9. 1989 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 4 to 14. 10 . 1989 (c) deadline for the supply : 21 . 11 . 1989 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 14. 7. 1989 fixed by Commission Regulation (EEC) No 2110/89 (OJ No L 201 , 14. 7. 1989, p. 27) 2. 8 . 89 Official Journal of the European Communities No L 223/7 LOT B 1 . Operation No ('): 64/89  Commission Decision of 12. 12. 1988 2. Programme : 1988 3. Recipient : Ecuador 4. Representative of the recipient (l2) : Ambassade de l'Ã quateur, 70 chaussÃ ©e de Charleroi, B-1060 Brux ­ elles ; tel . 537 9130, telex : 63292 B 5. Place or country of destination : Ecuador 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (*) (")(") : see list published in OJ No C 216, 14. 8 . 1987, p. 4 (under . 1.1 .B.l to I.1.B.3) 8 . Total quantity : 300 tonnes 9. Number of lots : one 10. Packaging and marking : 25 kilograms and see list published in OJ No C 216, 14. 8 . 1987, pp. 4 and 6, I.1.B.4 and I.l.B.4.3. Supplementary markings on the packaging : see Annex II and see list published in OJ No C 216, of 14. 8 . 1987, p . 6 (under 1.1 .B.5) 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient : Guayaquil 1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 . 9 . to 21 . 10 . 1989 18 . Deadline for the supply : 4. 12. 1989 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders (4) : 21 . 8 . 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 4. 9 . 1989 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 29 . 9 . to 6. 11 . 1989 (c) deadline for the supply : 18 . 12. 1989 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, a l'attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (^ : refund applicable on 14. 7. 1989 fixed by Commission Regulation (EEC) No 2110/89 (OJ No L 201 , 14. 7 . 1988, p. 27) No L 223/8 Official Journal of the European Communities 2. 8 . 89 LOTS C _D  E  F  G  H  I  K  L  M  N  O  P  Q  R  S  T  U  V - X - Y - Z - AA - AB - AC 1 . Operation Nos ('): see Annex II  Commission Decision of 3 . 3 . 1989 2. Programme : 1989 3. Recipient : World Food Programme, via Cristoforo Colombo 426, 1-00145 Roma ; telex 626675 WFP I 4. Representative of the recipient (3) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6 . Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods : see OJ No C 216, 14. 8 . 1987, p. 4 (I.l.B.l to I.1.B.3) ; Lots C to M and Q to AC (2) (6) (8) ("); Lots N and O (2) (6) 0 (8) (") ; Lot P (6) (8) (') (") 8 . Total quantity : 6 274 tonnes 9 . Number of lots : 25 ; see Annex II 10 . Packaging and marking : 25 kg ; see No C 216, 14. 8 . 1987, pp. 4 and 6 (I.1.B.4 and I.l.B.4.3); E  F - G-L-M-N-O-Pon pallets ( 13) Supplementary markings on packaging : see Annex II and OJ No C 216, 14. 8 . 1987, p. 6 (I.1.B.5) 1 1 . Method of mobilization : Community market ; H  I  K (10) 1 2. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15. 9 . 1989 to 21 . 10 1989 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20. In the case of a second invitation to tender, date of expiry of the period allowed for submis ­ sion of tenders (4): 21 . 8 . 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 4. 9 . 1989 at 12 noon (b) period for making the goods available at the port of shipment : 29. 9 . 1989 to 4. 11 . 1989 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer 0 : refund applicable on 14. 7. 1989 fixed by Commission Regulation (EEC) No 2110/89 (OJ No L 201 , of 14. 7. 1989, p. 27). 2. 8 . 89 Official Journal of the European Communities No L 223/9 Notes : (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to be contacted by the successful tenderer : see list published in Offitial Journal of the European Communities No C 227 of 7 September 1985, page 4, (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex ;  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05 (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the represen ­ tative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regula ­ tion is that referred to in point 25 of this Annex. (*) The successful tenderer shall give the beneficiaries' representatives, at the time of delivery, a certificate of origin . 0 The successful tenderer will transmit to the recipients' representatives on delivery a certificate in English stating that the skimmed milk powder containes no lard. Send this together with shipping documents. (8) The manufacturing of the skimmed-milk powder must be carried out within the three-month period preceeding the period for making the goods available at the port of shipment. ( ®) A radiation certificate must be provided declaring that 'the consignment has been tested for radionuclide contamination and has been found fit for human consumption'. (I0) The three lots must be loaded in the same port on the same date. (") Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and ­ mouth disease nor any other notifiable infectious/contagious disease during the 90 days prior to the processing. (12) Commission delegate to be contacted by the successful tenderer : Delegacion de la comision en Caracas Avenida Orinoco, Las Mercedes Apartado 67076, Las Americas 1061 Caracas, Venezuela ; telex 27298 COMEU VC. (13) Palletization of skimmed-milk powder 25 kg bags to be supplied on a two-way double deck non-reversible pallet with protuding slats, as per design, of the following dimensions : 1 m x 1,2 m (approximately one-third of the underside of the pallet to consist of wood) :  upper board  bottom board  blocks 22 mm thick 22 mm thick 95 x 95 mm No L 223/10 Official Journal of the European Communities 2. 8 . 89 40 bags to be placed onto the pallets, interlocked and shrink-wrapped with a plastic sheet of 150 micron thickness, with three external nylon straps in each direction to secure the unit-load. 2. 8 . 89 Official Journal of the European Communities No L 223/11 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã · ­ Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio AcciÃ ³n n0 Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n0 Azione n. Maatregel nr. AcÃ §Ã £o n? PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatario InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem U) (2) (3) W (5) (6) A 20 CICR 369/89 Angola AcÃ §Ã £o n? 369/89 / AO/65 / Leite em pÃ ³ / Donativo da Comunidade EconÃ ³mica Euro ­ peia / DistribuiÃ §Ã £o gratuita / Lobito B 300 Ecuador 64/89 Ecuador AcciÃ ³n n0 64/89 / Leche en polvo desnatada enriquecida con vitaminas A y D / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Para distribuciÃ ³n gratuita C 40 WFP 370/89 Bolivia AcciÃ ³n n0 370/89 / Bolivia 0280100 / Despa ­ chado por el Programa Mundial de Alimentos / Antofagasta / in transit to Potosi / Bolivia D 93 WFP 371 /89 Bolivia AcciÃ ³n n0 371 /89 / Bolivia 0280100 / Despa ­ chado por el Programa Mundial de Alimentos / Arica / in transit to Cochabamba / Bolivia E 50 WFP 257/89 Yemen PDR Action No 257/89 / Yemen 0226502 / DSE / Gift of the European Economic Community / Action of the World Food Programme / Aden F 100 WFP 258/89 Yemen PDR Action No 258/89 / Yemen 0304200 / DSE / Gift of the European Economic Community / Action of the World Food Programme / Aden G 315 WFP 259/89 Yemen PDR Action No 259/89 / Yemen 0245302 / Gift of the European Economic Community / Action of the World Food Programme / Aden H 305 WFP 261 /89 Tunisie Action n0 261 /89 / Tunisie 0340800 / LEP / Don de la CommunautÃ © Ã ©conomique euro ­ pÃ ©enne / Action du Programme alimentaire mondial / Tunis I 250 WFP 414/89 Tunisie Action n" 414/89 / Tunisie 0340800 / LEP / Don de la CommunautÃ © Ã ©conomique euro ­ pÃ ©enne / Action du Programme alimentaire mondial / Tunis K 250 WFP 415/89 Tunisie Action n0 415/89 / Tunisie 0340800 / LEP / Don de la CommunautÃ © Ã ©conomique euro ­ pÃ ©enne / Action du Programme alimentaire mondial / Tunis No L 223/12 Official Journal of the European Communities 2. 8 . 89 ( 1 ) (2) (3) (4) (S) (6) L 80 WFP 268/89 Burundi Action n0 268/89 / Burundi 0304700 / LEP / Don de la CommunautÃ © Ã ©conomique euro ­ pÃ ©enne / Action du Programme alimentaire mondial / Dar-es-Salaam en transit vers Bujumbura, Burundi (') M 385 WFP 269/89 Uganda Action No 269/89 / Uganda 0241701 / DSE / Action of the World Food Programme / Mombasa in transit to Tororo, Uganda N 240 WFP 270/89 Pakistan Action No 270/89 / Pakistan 0245100 / DSE / Gift of the European Economic Commu ­ nity / Action of the World Food Programme / Karachi O 173 WFP 271 /89 Pakistan Action No 271 /89 / Pakistan 0245100 / DSE / Gift of the European Economic Commu ­ nity / Action of the World Food Programme / Karachi P 100 WFP 272/89 Nepal Action No 272/89 / Nepal 0070902 / DSE / Gift of the European Economic Community / Action of the World Food Programme / Calcutta in transit to Birganj , Nepal Q 341 WFP 282/89 PerÃ º AcciÃ ³n n0 282/89 / PerÃ º 023410 1 / Despa ­ chado por el Programa Mundial de Alimentos / Callao R 421 WFP 283/89 PerÃ º AcciÃ ³n n0 283/89 / PerÃ º 0234101 / Despa ­ chado por el Programa Mundial de Alimentos / Matarani S 204 WFP 284/89 PerÃ º AcciÃ ³n n ° 284/89 / PerÃ º 0234101 / Despa ­ chado por el Programa Mundial de Alimentos / Salaverry T 200 WFP 285/89 Brasil AcÃ §Ã £o n? 285/89 / Brasil 0279400 / AcÃ §Ã £o do Programa Alimentar Mundial / Recife U 372 WFP 286/89 Brasil AcÃ §Ã £o n? 286/89 / Brasil 0273200 / AcÃ §Ã £o do Programa Alimentar Mundial / BelÃ ©m v 342 WFP 287/89 Brasil AcÃ §Ã £o n? 287/89 / Brasil 0273200 / AcÃ §Ã £o do Programa Alimentar Mundial / Recife x 320 WFP 416/89 Brasil AcÃ §Ã £o n? 416/89 / Brasil 0273200 / AcÃ §Ã £o do Programa Alimentar Mundial / Recife Y 320 WFP 417/89 Brasil AcÃ §Ã £o n? 417/89 / Brasil 0273200 / AcÃ §Ã £o do Programa Alimentar Mundial / Recife z 320 WFP 418/89 Brasil AcÃ §Ã £o n? 418/89 / Brasil 0273200 / AcÃ §Ã £o do Programa Alimentar Mundial / Recife AA 32Ã  WFP 419/89 Brasil AcÃ §Ã £o n? 419/89 / Brasil 0273200 / AcÃ §Ã £o do Programa Alimentar Mundial / Recife AB 135 WFP 288/89 Brasil AcÃ §Ã £o n? 288/89 / Brasil 0254000 / AcÃ §Ã £o do Programa Alimentar Mundial / VitÃ ³ria Esp. Sa. AC 120 WFP 289/89 Ecuador AcciÃ ³n n0 289/89 / Ecuador 0277000 / Despachado por el Programa Mundial de Alimentos / Guayaquil (') Y un punto negro de un diÃ ¡metro mÃ ­nimo de 30 cm. ( ·) Og en sort plet pÃ ¥ mindst 30 cm i diameter. (') Und ein schwarzer Punkt mit einem Durchmesser von mindestens 30 cm. (') Ã ºÃ ±Ã ¹ Ã ¼Ã ±Ã Ã Ã ¿ Ã Ã ·Ã ¼Ã µÃ ¯Ã ¿ Ã ´Ã ¹Ã ±Ã ¼Ã ­Ã Ã Ã ¿Ã Ã Ã ¿ Ã »Ã ¹Ã ³Ã Ã Ã µÃ Ã ¿ 30 cm. (') And a black dot at least 30 cm in diameter. (') Et un point noir d'au moins 30 cm de diamÃ ¨tre. (') E un punto nero di almeno 30 cm di diametro. (') En een zwarte stip van ten minste 30 cm diameter. (') E um ponto negro de pelo menos 30 cm de diÃ ¢metro.